Exhibit 10.1
December 14, 2009

     
Mistras Group, Inc.
195 Clarksville Road
Princeton Junction, NJ 08550
Attention: Paul “Pete” Peterik

  Bank of America, N.A., as a Lender
750 Walnut Ave.
Cranford, NJ 07016
Attn: William T. Franey, Senior Vice President
 
   
Quality Services Laboratories, Inc.
Physical Acoustics Corporation
CISMIS Springfield Corp.
ThermTech Services, Inc.
All c/o Mistras Group, Inc.
195 Clarksville Road
Princeton Junction, New Jersey 08550
Attn: Mr. Paul Peterik
  JPMorgan Chase Bank, N.A., as a Lender
695 Route 46 West, Suite 101
Fairfield, New Jersey 07924
Attn: Susan M. Graham, Vice President

TD Bank, N.A., as a Lender
1701 Route 70 East
Cherry Hill NJ 08034
Attn: Jack T. Callaghan, Vice President
 
   
 
  Capital One, N.A., as a Lender
NJ Middle Market Lending
710 Route 46 East
Fairfield, NJ 07004
Attn: Allison Sardo, Senior Vice President

Re:  
Bank of America, N.A., JPMorgan Chase Bank, N.A., TD Bank, N.A., and Capital
One, N.A., as Lenders -to- Mistras Group, Inc. — First Amendment
 

Gentlemen:
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated July 22, 2009 entered into by and among Mistras Group, Inc., a
Delaware corporation, as borrower (hereinafter referred to as the “Borrower”),
those financial institutions listed as lenders on the signature pages of said
Second Amended and Restated Credit Agreement and those financial institutions
which become lenders under said Second Amended and Restated Credit Agreement
from time to time, as lenders (hereinafter collectively referred to as the
“Lenders”), Bank of America, N.A., as lead arranger and letter of credit issuer,
JPMorgan Chase Bank, as co-lead arranger, and Bank of America, N.A., as Agent
for the Lenders (hereinafter, in such capacity, referred to as the “Agent”)
(hereinafter referred to as the “Loan Agreement”), pursuant to which the Lenders
have made available to the Borrower (i) a three (3) year senior secured amended
and restated revolving credit facility in the aggregate maximum principal amount
of up to US$53,000,000.00, which facility includes a US$3,000,000.00 letter of
credit sub-facility for the issuance of standby letters of credit and commercial
letters of credit, in each case to be denominated in U.S. dollars only, all for
working capital and other lawful corporate purposes, including, without
limitation, financing such acquisitions as may be permitted pursuant to the
terms, conditions, and provisions of the Loan Agreement (hereinafter referred to
as the “U.S. Revolving Credit Facility”), (ii) a three (3) year senior secured
amended and restated term loan facility in the original principal amount of
US$25,000,000.00, for purposes of (a) refinancing the Borrower’s previously
existing senior credit facility with Bank of America, N.A. and JPMorgan Chase
Bank, N.A., (b) financing the settlement of certain previously existing
litigation filed in California against Conam Inspection & Engineering Services,
Inc., and (c) financing a portion of the costs associated with the Borrower’s
acquisitions of (1)
Letter Amendment

 

 



--------------------------------------------------------------------------------



 



December 14, 2009
Page 2
Impro Technologies, LP, (2) Arminus, Inc., d/b/a Pacific Technical Services, and
(3) Space Science Services, Inc. (hereinafter referred to as the “Term Loan”),
and (iii) a three (3) year senior secured revolving credit facility in the
aggregate maximum principal amount of up to US$2,000,000.00 for working capital
and other lawful corporate purposes which require funding in Canadian dollars
(hereinafter referred to as the “Canadian Revolving Credit Facility” and
hereinafter the U.S. Revolving Credit Facility, the Canadian Revolving Credit
Facility, and the Term Loan shall be collectively referred to as the “Loan
Facilities”). Defined terms used but not expressly defined herein shall have the
same meanings when used herein as set forth in the Loan Agreement.
The Borrower has requested that the Lenders and the Agent, and the Lenders and
the Agent have agreed to, amend and modify the terms, conditions, and provisions
of the Loan Agreement for the purposes more fully set forth and described
hereinbelow. Therefore, the parties hereby covenant and agree as follows:
1. The existing definition of “Add Back Amounts” set forth in Section 1.01 of
the Loan Agreement is hereby deleted in its entirety, and the following new
definition of “Add Back Amounts” is hereby inserted in its place and stead:
““Add Back Amounts” means (a) for the purposes of calculating EBITDA for the
fiscal quarter in which the Borrower or one of its Subsidiaries acquires the
assets of IMPro Technologies, LP and for the two immediately succeeding fiscal
quarters thereafter, the following amounts (i) with respect to such fiscal
quarter, $3,200,000.00; (ii) with respect to the first such succeeding fiscal
quarter, $2,400,000.00; and (iii) with respect to the second such succeeding
fiscal quarter, $1,600,000.00, (b) for the purposes of calculating EBITDA for
the fiscal quarter in which the Borrower or one of its Subsidiaries acquires the
assets of Arminus, Inc., d/b/a Pacific Technical Services and for the two
immediately succeeding fiscal quarters thereafter, the following amounts:
(i) with respect to such fiscal quarter, $2,000,000.00; (ii) with respect to the
first such succeeding fiscal quarter, $1,500,000.00; and (iii) with respect to
the second such succeeding fiscal quarter, $1,000,000.00; provided, however,
that the Add Back Amounts with respect to the fiscal quarter in which each such
closing occurs may be adjusted by the Administrative Agent, in its sole
discretion, in the event any such closing does not occur on the first day of
such fiscal quarter, and (c) for the purposes of calculating EBITDA for the
second fiscal quarter of the 2010 fiscal year (during which fiscal quarter the
Borrower completed its initial public offering of its common stock), an amount
equal to any and all one-time expenses (specifically excluding any capitalized
expenses) incurred by the Borrower in connection with said initial public
offering to the extent such expenses reduce the Borrower’s net income.”.
2. The existing chart set forth in the definition of “Applicable Rate” set forth
in Section 1.01 of the Loan Agreement is hereby deleted in its entirety, and the
following new chart is hereby inserted in its place and stead:

 

 



--------------------------------------------------------------------------------



 



December 14, 2009
Page 3

                          Funded Debt   Eurodollar       Commitment     “Pricing
Level   Leverage Ratio   Rate   Base Rate   Fee   SBLC Fee
1
  <1.00:1   175.0 bps   -50.0 bps   25.0 bps   175.0 bps
2
  ≥1.00:1 but <1.50:1   200.0 bps   -25.0 bps   37.5 bps   200.0 bps
3
  ≥1.50 but <1.75:1   225.0 bps      0.0 bps   37.5 bps   225.0 bps
4
  ≥1.75:1 but <2.50:1   275.0 bps   25.0 bps   50.0 bps   275.0 bps
5
  ≥2.50:1 but <3.00:1   325.0 bps   50.0 bps   50.0 bps   325.0 bps”

3. The existing Section 6.01(a) is hereby deleted in its entirety, and the
following new Section 6.01(a) is hereby inserted in its place and stead:
“(a) promptly after being filed with the SEC, but in any event within ninety
(90) days after the end of each fiscal year of Borrower (or within such shorter
time period as the Borrower may be required to file the foregoing with the SEC),
a consolidated balance sheet of Borrower and its Consolidated Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of Price
WaterhouseCoopers, LLP or another independent certified public accounting firm
of recognized standing reasonably acceptable to the Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement;”
4. The existing Section 6.01(b) is hereby deleted in its entirety, and the
following new Section 6.01(b) is hereby inserted in its place and stead:
“(b) promptly after being filed with the SEC, but in any event within forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Consolidated Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of
Borrower and its Consolidated Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and;”
5. The existing Section 6.02(c) is hereby deleted in its entirety, and the
following new Section 6.02(c) is hereby inserted in its place and stead:

 

 



--------------------------------------------------------------------------------



 



December 14, 2009
Page 4
“(c) promptly after the same are available, copies of each annual report, proxy
or financial statement, reporting notice, or other report or communication sent
to the stockholders of Borrower, and copies of any annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to Agent
pursuant hereto;”
6. The existing Section 6.12(a) is hereby deleted in its entirety, and the
following is hereby inserted in its place and stead:
“(a) Intentionally Deleted.”
7. The chart set forth in the existing Section 6.12(b) is hereby deleted in its
entirety, and the following new chart is hereby inserted in its place and stead:

      “Test Dates   Ratio
 
   
August 31, 2009; November 30, 2009; and February 28, 2010
  1.10 -to- 1.0
 
   
May 31, 2010, August 31, 2010; November 30, 2010; February 28, 2011; and May 31,
2011; August 31, 2011; November 30, 2011; February 28, 2012; and May 31, 2012
  1.20 -to- 1.0”

8. The existing Section 7.02(f) of the Loan Agreement is hereby deleted in its
entirety, and the following new Section 7.02(f) is hereby inserted in its place
and stead:
“(f) Investments in (i) the acquisition by Borrower of the assets of (A) IMPro
Technologies, LP, (B) Arminus, Inc., d/b/a Pacific Technical Services, and
(C) Space Science Services, Inc. and (ii) other acquisitions of assets and/or
Equity Interests; provided that, with respect to any such other acquisitions
(and, for purposes of clarity, not the acquisitions described in the foregoing
clause (i)), all of the following shall have been satisfied: (A) the acquired
Person shall be in a line of business substantially similar to the business
conducted by Borrower; (B) pro-forma compliance with the financial covenants set
forth and contained in Section 6.12 can be evidenced by the Borrower to the
reasonable satisfaction of the Agent and the Required Lenders; (C) the pro-forma
Funded Debt Leverage Ratio (after giving effect to such other acquisition) is
less than or equal to 1.75 —to—1.00; provided, however, that if said pro-forma
Funded Debt Leverage Ratio (after giving effect to such other acquisition) is
greater than 1.75 —to—1.00, but still less than the maximum permitted ratio as
set forth in Section 6.12(c) of this Agreement, then this clause (C) shall
nevertheless be deemed satisfied provided that (1) the aggregate consideration
paid for this and all such other acquisitions under this clause (ii) consummated
in the last twelve (12) months does not exceed seventy-five percent (75%) of
EBITDA (said EBITDA (as well as the EBITDA that must be calculated to test
compliance

 

 



--------------------------------------------------------------------------------



 



December 14, 2009
Page 5
with the Funded Debt Leverage Ratio as required pursuant to this clause (C)) to
be calculated based on the pro-forma consolidated EBITDA of (x) the Borrower,
(y) the Person which is the subject of the proposed acquisition, and (z) any
other Person or business acquired by the Borrower or its Subsidiaries (other
than the acquisitions contemplated in clause (i) above) during said 12 month
period, in the case of each of the foregoing clauses (x), (y), and (z), using
the actual EBITDA of such Person or business during said 12 month period without
regard to whether said EBITDA was generated prior to or after the date such
Person or business was acquired by the Borrower or its Subsidiaries), (2) the
purchase price for such other acquisition is not greater than $20,000,000.00,
and (3) immediately following each such other acquisition, the amount by which
the Aggregate Revolving Loan Commitments exceed the Total Revolving Loan
Outstandings shall not be less than $10,000,000.00; and (D) no Default shall
have occurred and be continuing as of the date any such other acquisition is
closed, nor will a Default occur as a result of such other acquisition;
provided, however, that, in the case of any acquisition described in either of
the foregoing clauses (i) and (ii), notice of any such other acquisition shall
be delivered to the Agent no later than 15 days prior to the date of the closing
of such other acquisition, and all material acquisition documents shall promptly
be delivered to the Agent upon the Agent’s request; and”
9. Section 7.11(a) of the Loan Agreement is hereby amended by adding the
following sentence to the end of the existing Section 7.11(a):
“Notwithstanding the foregoing to the contrary, the Borrower may make
prepayments of the 2008 Subordinated Target Notes in an aggregate principal
amount not to exceed $4,000,000.00, provided that at the time the Borrower makes
any such payment, no Default shall have occurred and be continuing.”
10. Effective as of October 30, 2009, the Administrative Agent and the Lenders
hereby waive the requirement that the Borrower provide fifteen (15) days’ prior
written notice (as required pursuant to Section 7.02(f) of the Loan Agreement)
with respect to the following acquisitions only: (i) the acquisition by the
Borrower of substantially all of the assets of WTS Wave Technical Services, LLC
and (ii) the acquisition by Physical Acoustics Limited of all or substantially
all of the capital stock of WPT NORD GmbH.
11. There is, as of December 1, 2009, due and owing on (i) the U.S. Revolving
Credit Facility, the principal sum of $-0-, and (ii) the Canadian Revolving
Credit Facility, the principal sum of $-0-, in each case plus any accrued unpaid
interest and any accrued unpaid unused commitment fee, without offset, defense
or counterclaim, all of which are hereby expressly waived by the Borrower and
the Guarantors as of the date hereof. The Term Loan has been repaid in full and
has been cancelled and terminated.
12. The Borrower and the Guarantors hereby represent and warrant to the Lenders
and the Agent that all representations and warranties of the Borrower and the
Guarantors contained in the Loan Agreement and all of the other Loan Documents
continue to be true, accurate and correct as of the date hereof, as if made on
and as of the date hereof. All of the indebtedness represented by the Loan
Documents and all other obligations, responsibilities, and liabilities of the
Borrower and the Guarantors to the Lenders and the Agent are due without any
offset, defenses, or counterclaims whatsoever. The Borrower and the Guarantors
hereby covenant and agree that, except as expressly amended and/or

 

 



--------------------------------------------------------------------------------



 



December 14, 2009
Page 6
modified by this letter amendment, all of the terms, conditions, and provisions
of the Loan Agreement and the other Loan Documents shall remain unchanged and in
full force and effect.
13. The Borrower and the Guarantors do hereby (i) ratify, confirm, and
acknowledge that, as amended and modified hereby, the Loan Documents continue to
be valid, binding and in full force and effect; (ii) covenant and agree to
perform all of their respective obligations contained in the Loan Agreement and
the other Loan Documents, as amended and modified hereby; (iii) represent and
warrant that, after giving effect to the transactions contemplated by this
letter amendment, no Event of Default exists or will exist upon the delivery of
notice, passage of time, or both; (iv) acknowledge and agree that nothing
contained herein and no actions taken pursuant to the terms hereof are intended
to constitute a novation of the Loan Facilities, or any waiver of the terms,
conditions, or provisions of the Loan Agreement and/or any of the other Loan
Documents, and do not constitute a release, termination or waiver of any of the
rights and/or remedies granted to the Lenders and/or the Agent under the Loan
Documents; (v) represent and warrant that none of the certificate or articles of
incorporation, by-laws, or other governing documents of the Borrower or the
Guarantors have been amended, modified and/or supplemented in any material way
since the date such documents were most recently delivered to the Lenders; and
(vi) represent and warrant that the Borrower and the Guarantors have taken all
necessary action required by law and by its governing documents to execute and
deliver this letter amendment and that such execution and delivery constitutes
the legal and validly binding action of such entity.
14. To induce the Lender to enter into this letter amendment, the Borrower and
the Guarantors, and any person or entity claiming by or through any or all of
them, each waives and releases and forever discharges the Agent and the Lenders
and their respective officers, directors, shareholders, agents, parent
corporation, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, successors and assigns and the heirs, executors, administrators,
successors and assigns of any such person or entity, as releasees (hereinafter
collectively referred to as the “Releasees”) from any liability, damage (whether
direct or indirect, consequential, special, exemplary, or punitive), claim
(including, without limitation, any claim for contribution or indemnity), loss
or expense of any kind, in each case whether now known or unknown, past or
present, asserted or unasserted, contingent or liquidated, at law or in equity,
that it may have against any Releasee arising from the beginning of time to the
date hereof, including, without limitation, any such liability, damage, claim,
loss or expense arising out of or relating to the Loan Facilities, other than
refunds or credits which may be due Borrower or a Guarantor for overpayments of
amounts due under the Loan Facilities. The Borrower and the Guarantors each
further states that it has carefully read the foregoing release and indemnity,
knows the contents thereof and grants the same as its own free act and deed.
15. Nothing contained in this letter amendment constitutes an agreement or
obligation by the Lenders and/or the Agent to grant any further amendments
and/or modifications to the Loan Agreement and/or any of the other Loan
Documents and nothing contained herein shall constitute a waiver or modification
of any of the Lenders’ and/or the Agent’s rights and/or remedies or of any of
the other terms, conditions, warranties, representations, or covenants contained
in the Loan Agreement and/or any of the other Loan Documents, and the Lenders
and the Agent hereby reserve all of their respective rights and remedies
pursuant to the Loan Documents and applicable law.
16. This letter amendment may be executed in any number of counterparts, each of
which, when taken together, shall be deemed one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



December 14, 2009
Page 7
Kindly indicate the agreement with the terms and conditions of this letter
amendment by countersigning in the space provided below, and returning a
countersigned copy of this letter amendment to the undersigned.

            Very truly yours,

BANK OF AMERICA, N.A., as the Agent
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

December 14, 2009
Page 8

          ACCEPTED AND AGREED THIS 14th DAY OF DECEMBER, 2009:

BORROWER:

MISTRAS GROUP, INC.
      By:           Sotirios J. Vahaviolos        President        GUARANTORS:

QUALITY SERVICES LABORATORIES, INC.
      By:           Sotirios J. Vahaviolos        President        PHYSICAL
ACOUSTICS CORPORATION
      By:           Sotirios J. Vahaviolos        President        CISMIS
SPRINGFIELD CORP.
      By:           Sotirios J. Vahaviolos        President        THERMTECH
SERVICES, INC.
      By:           Sotirios J. Vahaviolos        President     

 

 



--------------------------------------------------------------------------------



 



         

December 14, 2009
Page 9

          LENDERS:

BANK OF AMERICA, N.A., as a Lender, Lead Arranger and L/C Issuer
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as a Lender and a Co-Lead Arranger
      By:           Name:           Title:           TD BANK, N.A., as a Lender
      By:           Name:           Title:           CAPITAL ONE, N.A., as a
Lender
      By:           Name:           Title:          

 

 